Citation Nr: 1531539	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  10-13 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher level of special monthly compensation (SMC).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from September 1986 to June 1994.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

During the course of the appeal, a January 2013 rating decision increased the level of SMC under 38 U.S.C.A. § 1114, subsection (p)(4) and 38 C.F.R. § 3.350(f)(4) at the rate equal to subsection (m), effective April 18, 2012.  The Veteran continues to seek a higher level of SMC.


FINDINGS OF FACT

1.  For the period prior to April 18, 2012, the Veteran had service-connected disabilities that resulted in loss of use of the left arm so near the shoulder as to prevent use of a prosthetic appliance, and left foot, and he had the additional disability of renal insufficiency that was independently rated 60 percent disabling.

2.  For the period beginning April 18, 2012, the Veteran had service-connected disabilities that resulted in the loss of use of the left arm so near the shoulder as to prevent use of a prosthetic appliance, and left foot, and had the additional disability of renal insufficiency requiring dialysis that was independently rated 100 percent disabling.


CONCLUSIONS OF LAW

1.  The criteria are met for an increased level of SMC equivalent to the intermediate rate higher than 38 U.S.C.A. § 1114, subsection (m), but no higher, prior to April 18, 2012.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2014).

2.  The criteria are met for an increased level of SMC equivalent to the 38 U.S.C.A. § 1114 subsection (n) rate, but no higher, beginning April 18, 2012.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The VCAA duty to notify was satisfied by a letter dated in March 2009.  He was advised as to what was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Thus, the RO effectively satisfied the notice requirements with respect to the issue on appeal.

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The record indicates service treatment records had been obtained and all pertinent records to the claim, including VA treatment records, are with the claims file.  

The Veteran was afforded a VA aid and attendance examination in May 2009.  There is nothing in the available treatment records to suggest that the service-connected disabilities have worsened to warrant obtaining a more recent examination and the Veteran has made no such assertions.  Furthermore, the Board finds the above VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.

Accordingly, the Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c) (4).


II. Legal Criteria and Analysis

SMC is authorized in particular circumstances in addition to compensation for service-connected disabilities.  38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 3.352. 

Service connection has been in effect since January 30, 2006 for left upper and left lower hemiparesis due to cerebrovascular accident (CVA) associated with hypertension, rated 100 percent disabling.  Service connection is also in effect for renal insufficiency associated with hypertension, rated 60 percent disabling from January 30, 2006 to April 18, 2012 and 100 percent disabling beginning April 18, 2012; an unspecified neurogenic disorder is rated 30 percent disabling from September 28, 2009 to August 5, 2013 and 70 percent disabling beginning on August 5, 2013; hypertensive heart disease is rated 30 percent disabling from April 18, 2012; hypertension is rated 10 percent disabling prior to January 31, 2006; and a gunshot wound scar on the left buttock, eczema of the hands and hyperkeratosis plantaris of the feet, and central retinal vein occlusion with pan retinal photocoagulation with active vitreous hemorrhage in the left eye are rated 0 percent disabling.

Based on his service-connected disabilities, he is currently in receipt of SMC under 38 U.S.C.A. § 1114, subsection (l) and 38 C.F.R. § 3.350(b) since January 30, 2006 for the loss of use of one hand and loss of use of one foot.  He is also in receipt of SMC under 38 U.S.C.A. § 1114, subsection (p) and 38 C.F.R. § 3.350(f)(3) due to left upper and lower hemiparesis due to CVA with additional disabilities of renal insufficiency and hypertensive heart disease that are independently rated at 50 percent or more from January 30, 2006 through April 17, 2012 with a higher level awarded beginning April 18, 2012 under 38 U.S.C.A. § 1114, subsection (p) and 38 C.F.R. § 3.350(f)(4) at the rate equal to subsection (m) as a result of the chronic renal insufficiency requiring regular dialysis and being independently rated at 100 percent.

The Veteran is specifically seeking a higher level of SMC under 38 U.S.C.A. § 1114, subsection(r)(1).  See Notice of Disagreement received August 2009.  

To be awarded SMC (r)(1), under 38 U.S.C.A. § 1114, a veteran must be entitled to compensation authorized under subsection (o), at maximum rate authorized under subsection (p), or at the intermediate rate authorized between the rates authorized under subsections (n) and (o) and at the rate authorized under subsection (k).  The veteran must also be in need of regular A&A.  See 38 U.S.C.A. § 1114(r) (West 2014).

SMC at the 38 U.S.C.A. § 1114, subsection (o) rate is authorized where the Veteran, as a result of service-connected disability, has any of the following conditions: (i) anatomical loss of both arms so near the shoulder as to prevent use of a prosthetic appliance; (ii) conditions which would entitle him to 2 or more rates provided in one or more subsections (l) through (n) of 38 U.S.C.A. § 1114, with no condition being considered twice in the determinations; (iii) bilateral deafness rated at 60 percent or more disabling with the hearing impairment it at least one ear service-connected in combination with service-connected blindness with bilateral visual acuity 20/200 or less; (iv) service-connected total deafness in one ear or bilateral deafness rated at 40 percent or more disabling with hearing impairment in at least one ear service-connected in combination with service-connected blindness of both eyes having only light perception or less.  Paralysis of both lower extremities together with loss of anal and bladder sphincter control will entitle a Veteran to the maximum rate under subsection (o). through the combination of loss of use of both legs and helplessness.  Determinations are based on separate and distinct disabilities.  38 C.F.R. § 3.350(e).

The Veteran does not have and is not service-connected for anatomical loss of both arms, deafness, or paralysis of both lower extremities, so he is not eligible for a rate under subsection (o) and 38 C.F.R. § 3.350(e) based on the requirements of (i), (iii), (iv), or paraplegia.  Regarding 38 C.F.R. § 3.350 (e)(ii), he already receives the rate authorized under subsection (l) due to loss of use of one hand and loss of use of one foot, but he does not qualify for a second rate under this subsection or at least one other rate under subsections (m) or (n).  

Subsection (l) is payable for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less or being permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 C.F.R. § 3.350(b).  The Veteran does not have a service-connected disability involving his right foot or an eye disability that involve blindness in both eyes with visual acuity of 5/200.  His bilateral eye disability is rated at 0 percent and his corrected visual acuity was 20/20 bilaterally.  See VA examination received in May 2009.  The Veteran is not permanently bedridden as he is ambulatory and not required to remain in bed.  See VA examination received in May 2009.  Although the May 2009 VA examiner opined that the Veteran required aid and attendance to assist in cooking and keeping his home hazard-free, this need was attributed to the left upper and lower extremity hemiparesis that limited the use of his left arm and leg.  His upper and lower hemiparesis is already the basis of qualifying for SMC under subsection (l) and 38 C.F.R. § 3.350(b)(1), so it cannot also be considered as the basis for a second rate.  Therefore, to qualify for aid and attendance, it must be based on a disability independent of the left hemiparesis of the upper and lower extremities.  

The evidence does not show that the Veteran's renal insufficiency, depression, hypertensive heart disease, hypertension, scar, skin disability, or vision disability require regular aid and attendance as none of them result in any of the following: the inability to dress or undress himself or keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  See 38 C.F.R. § 3.352(a).  As noted by the VA examiner, only the left upper and lower hemiparesis were shown to require regular aid and attendance.  

Even though the Veteran's mental health disability was not service-connected at the time of this examination, the evidence does not show that he requires regular aid and attendance as a result of this disability.  On May 2010 VA examination, he was found to have no impairment of thought or cognitive functioning.  Reasoning, recall, judgment, concentration and communication abilities were within normal limits, and he was able to follow a daily routine.  See VA Examination received in May 2010.  On October 2014 VA examination, it was noted that the Veteran did not neglect his personal appearance and hygiene, and he was not intermittently unable to perform activities of daily living.  See C&P Exam received in October 2014.  Treatment records show a lack of motivation due to depression, but they do not indicate the disability results any of the factors contemplated for establishing aid and attendance.  See pages 11 and 21 of CAPRI records received March 2014.  Consequently, only 1 rate is available under subsection (l).  In light of the above discussion, the Veteran is not eligible for a second rate under subsection (l) and 38 C.F.R. § 3.350(b).

A rate under subsection (m) is authorized for any of the following conditions: (i) anatomical loss or loss of use of both hands; (ii) anatomical loss or loss of use of both legs at a level, or with complications, preventing natural knee action with prosthesis in place; (iii) anatomical loss or loss of use of one arm at a level, or with compilations, preventing natural elbow action with prosthesis in place with anatomical loss or loss of use of one leg at a level or with complications, preventing natural knee action with prosthesis in place; (iv) blindness in both eyes having only light perception; (v) blindness in both eyes leaving the Veteran so helpless as to be in need of regular aid and attendance.  38 C.F.R. § 3.350(c).  

The Veteran does not have and is not service-connected for anatomical loss of use of the right arm or right leg, or blindness, so (i), (ii), (iv), and (v) do not apply.  See page 36 of CAPRI records received March 2014 and VA Examinations received May 2009 and May 2010.  While his left upper and lower hemiparesis is service-connected and includes loss of use of the left arm, he does not have loss of use of the left leg at a level or with complications preventing natural knee action with prosthesis in place.  On May 2009 VA examination, the Veteran was shown to have been unable to move his left fingers, wrist, elbow, foot, and toes and had 0/5 motor strength in those same areas in addition to the left knee and ankle.  Motor strength was 3.5/5 in the left shoulder and hip.  He was unable to actively move his left (incorrectly identified as right) fingers, wrist, and elbow due to muscle weakness that also included the shoulder.  There was normal active left knee range of motion, but active ankle motion was restricted due to lack of muscle power of the ankle and toes.  Based on findings showing normal active range of left knee motion, he does not have loss of use of the left leg, so (iii) does not apply.  In light of the above discussion, a rate under subsection (m) and 38 C.F.R. § 3.350(c) is not authorized.

As for subsection (n), compensation is payable for the following conditions, however, amputation is a prerequisite except for loss of use of both arms and blindness without light perception in both eyes.  The applicable conditions are (1) anatomical loss or loss of use of both arms at a level or with complications, preventing natural elbow action with prosthesis in place; (2) anatomical loss of both legs so near the hip as to prevent use of a prosthetic appliance; (3) anatomical loss of one arm so near the shoulder as to prevent use of a prosthetic appliance with anatomical loss of one leg so near the hip as to prevent use of a prosthetic appliance; (4) anatomical loss of both eyes or blindness without light perception in both eyes.  See 38 C.F.R. § 3.350(d).  As discussed, the Veteran's right arm and leg are fully functioning and he is not blind in both eyes.  He also does not have anatomical loss of any arm, leg, or eye, so the rate under this subsection is not authorized.  See May 2009 VA Examination.  

In light of the above, the Veteran's service-connected disabilities are not eligible for a second rate under subsection (l), any rate under subsection (m) or (n), or a rate under subsection (o).

The Veteran's service-connected disabilities also do not warrant a maximum rating under subsection (p).  

The provisions of 38 U.S.C.A. § 1114(p) provide for "intermediate" SMC rates between the different subsections based on anatomical loss or loss of use of the extremities or blindness in connection with deafness and/or loss or loss of use of a hand or foot.  See 38 U.S.C.A. § 1114(p); 38 C.F.R. § 3.350(f).

In addition to the statutory rates payable under 38 U.S.C.A. § 1114(l) through (n) and the intermediate or next-higher rate provisions set forth under 38 U.S.C.A. § 1114(p), additional single permanent disability or combinations of permanent disabilities independently ratable at 50 percent or more will afford entitlement to the next-higher intermediate rate, or if already entitled to the next-higher intermediate rate, then to the next-higher statutory rate under 38 U.S.C.A. § 1114, but not above the "o" rate.  The disability or disabilities independently ratable at 50 percent or more must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C.A. §§ 1114(l) through (n), or the intermediate rate provisions of 38 U.S.C.A. § 1114(p).  See 38 C.F.R. § 3.350(f)(3).

Also, additional single permanent disability or combinations of permanent disabilities independently ratable at 100 percent apart from any consideration of individual unemployability will afford entitlement to the next-higher intermediate rate, or if already entitled to the next-higher intermediate rate, then to the next-higher statutory rate under 38 U.S.C.A. § 1114, but not above the "o" rate.  The disability or disabilities independently ratable at 100 percent or more must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C.A. § 1114(l) through (n), or the intermediate rate provisions of 38 U.S.C.A. § 1114(p).  See 38 C.F.R. § 3.350(f)(4).

Although the Board finds the Veteran is entitled to a higher rating under subsection (p) than what has already been awarded, the increase is not to the maximum rate under subsection (p).

As stated, the Veteran is already eligible at the rate established for subsection (l) and 38 C.F.R. § 3.350(b) based on loss of use of one hand and one foot.  However, under 38 C.F.R. § 3.350 (f)(1) intermediate rates are permitted based on the level of disability of the applicable extremities.  In particular, 38 C.F.R. § 3.350 (f)(1)(iv) provides that anatomical loss or loss of use of one foot with anatomical loss or loss of use of one arm so near the shoulder as to prevent use of a prosthetic appliance shall entitle the Veteran to the rate under subsection (m).  As shown by the May 2009 VA examination, the Veteran essentially has loss of use of the left arm, including so near the shoulder as to prevent use of prosthetic appliance and loss of use of the left foot.  A higher level is not shown in the left leg since he had active motion at the knee level.  Therefore, the higher level equivalent to subsection (m) is warranted.  

In addition to being entitled to the rate under subsection (m) he is entitled to the next higher intermediate rate under 38 C.F.R. § 3.350 (f)(3) prior to April 18, 2012 due to renal insufficiency independently rated at 60 percent with additional increase to the rate equivalent to subsection (n) beginning April 18, 2012 due to his renal insufficiency being increased to 100 percent.  

Thus, while the Veteran is entitled to a higher level of SMC, it is to the rate no greater than the equivalent to subsection (n) and not at the maximum level of subsection (p).  The Board also notes that since the above analysis shows that the service-connected disabilities are eligible for SMC at no higher than the authorized rate under subsection (n), then he is not eligible for the third way for establishing SMC under subsection (r)(1) because it, in part, requires entitlement to the intermediate rate between subsections (n) and (o).

In short, SMC is warranted at the rate equivalent to intermediate rate between subsections (m) and (n) for the period prior to April 18, 2012, and at the rate equivalent to subsection (n) beginning April 18, 2012.  At no time is SMC warranted at a rate higher than subsection(n).  A preponderance of the evidence is against authorizing a rate greater than the equivalent of subsection (n).


ORDER


SMC at the intermediate rate higher than 38 U.S.C.A. § 1114, subsection (m) prior to April 18, 2012 and at the rate for subsection (n) beginning on that date is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


